Citation Nr: 0930324	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In June 2009, the Veteran and his spouse testified at a 
personal hearing before the undersigned, sitting at the RO.  
A transcript of the hearing is associated with the claims 
file.  At his hearing, the Veteran submitted additional 
evidence consisting of VA and private treatment records and 
lay statements.  See 38 C.F.R. § 20.1304 (2008).  The Board 
notes that the Veteran waived agency of original jurisdiction 
(AOJ) consideration of such evidence.  Id.  Therefore, the 
Board may properly consider this evidence in its adjudication 
of the claim.

The Board observes that the original claim for entitlement to 
service connection for PTSD was denied in a May 2004 rating 
decision.  Thereafter, additional evidence was received, and 
the RO continued adjudication of the claim in a May 2005 
rating decision, but characterized the claim as a claim to 
reopen.  The Court of Appeals for the Federal Circuit has 
held that a claim becomes final and subject to a motion to 
reopen only after the period for appeal has run, and any 
interim submissions before finality must be considered by the 
VA as part of the original claim.  Jennings v. Mansfield, 509 
F3d. 1362 (Fed. Cir. 2007).  Thus, the Board determines that 
the May 2004 rating decision is the decision on appeal and 
that new and material evidence is not necessary in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

The Veteran contends that he suffers from PTSD as a result of 
combat-related experiences he endured while serving in 
Vietnam.  The Board determines that a remand is necessary for 
further development of the record.

First, the Board notes that VA treatment records reveal that 
the Veteran has applied for disability benefits from the 
Social Security Administration (SSA).  The records relevant 
to this application are not associated with the claims file.  
When VA has notice prior to the issuance of a final decision 
of the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  

Additionally, the Board finds that a VA examination is 
warranted with respect to this claim.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board is aware that a VA 
examination absent verified stressors is not appropriate in a 
claim for PTSD alone.  However, the Board also notes that 
diagnoses other than PTSD have been assigned to the Veteran's 
symptoms.  When the record associates different diagnoses 
with the same symptoms, the nature of the Veteran's disorder 
is a question of fact for the Board, and once determined, the 
Board must address whether the Veteran's symptoms, regardless 
of diagnosis, are related to service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

In this case, the Board observes that a June 2009 VA 
treatment record reports a diagnosis of depression/anxiety 
disorder.  Further the record suggests that, rather than the 
Veteran's disorder being PTSD that is related to military 
stressors, his psychiatric disorder may simply have 
manifested during his service and progressed to the current 
level.  The Board determines that this record provides 
sufficient basis for a VA examination to be scheduled in this 
case.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for SSA 
disability benefits.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of any current 
psychiatric disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the Veteran, the 
examiner must:

a.	Determine the appropriate 
diagnosis for any current 
psychiatric disorder exhibited by 
the Veteran.

b.	Opine as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's current psychiatric 
disorder was incurred in or 
aggravated by his military 
service.  

The examiner is advised that the 
Veteran's claimed Vietnam military 
stressors have not been verified.  
Thus, if the examiner finds 
favorably with respect to a 
relationship between the current 
psychiatric disorder and service, 
the Board requests that the 
examiner specifically identify the 
facts and events documented in the 
Veteran's service treatment 
records or service personnel 
records that support the 
examiner's finding.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the May 2009 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




